DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical module comprising: a base having a first surface; a board having a flat-plate-like outer shape extending in a first direction, the board having a second surface and a third surface located reverse to the second surface, the second surface being joined to the first surface of the base by using a first solder, the third surface including a first metallic pattern and a second metallic pattern each of which is made of a metal, the first metallic pattern and the second metallic pattern being arranged in the first direction relative to each other; an optical circuit element having a flat-plate-like outer shape extending in the first direction, the optical circuit element having a fourth surface and a fifth surface located reverse to the fourth surface, the optical circuit element having two ports at one end of the fifth surface in the first direction, the two ports being arranged in a second direction crossing the first direction, the fourth surface being joined to the first metallic pattern and the second metallic pattern of the board by using a second solder; and an array lens in which two lenses are arranged in the second direction, the array lens being fixed onto the first surface of the base so that one of the two lenses is optically coupled to one of the two ports of the optical circuit element and other of the two lenses is optically coupled to other of the two ports of the optical circuit element, wherein, when the two ports, the first metallic pattern, and the second metallic pattern are seen from a normal direction of the fifth surface, the first metallic pattern is formed closer than the second metallic pattern to the one end of the optical circuit element in the first direction and is formed between the two ports in the second direction.
Specifically, the closest prior art identified by Examiner, e.g. US-9696496-B2,  US-5881193-A,  US-20180081118-A1, US-20130011104-A1, US-20030152338-A1, US-20020136522-A1, US-20010040240-A1, US-20010026665-A1, US-20170038541-A1, US-20210356683-A1, US-20120327668-A1, and US-20170031099-A1, each fail to specifically teach the stacked boards interconnected via solder where when the two ports, the first metallic pattern, and the second metallic pattern are seen from a normal direction of the fifth surface, the first metallic pattern is formed closer than the second metallic pattern to the one end of the optical circuit element in the first direction and is formed between the two ports in the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637